In an action to set aside a deed alleged to have been procured by fraud, order granting reargument, and on reargument adhering to the original decision, which denied defendants’ motion to compel the delivery of a stipulation of discontinuance and consent to cancelation of a lis pendens, and a general release, or for alternative relief, insofar as appealed from, affirmed, with $10 cost* and disbursements. No opinion. Appeal from original order dismissed, *828without costs. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur.